 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   DUSTIN ROBERT GRAN,                                Case No. 1:18-cv-01745-DAD-SAB-HC

12                  Petitioner,                         ORDER DENYING REQUEST FOR
                                                        SUBPOENA
13          v.
                                                        (ECF No. 23)
14   PEOPLE OF THE STATE OF
     CALIFORNIA,
15
                    Respondent.
16

17          Petitioner Dustin Robert Gran is a state prisoner proceeding with a petition for writ of

18 habeas corpus pursuant to 28 U.S.C. § 2254.

19          On April 26, 2019, Petitioner’s father submitted an AO 89B form entitled “Subpoena to

20 Produce Documents, Information, or Objects in a Criminal Case.” (ECF No. 23). The Court has

21 construed and docketed the submitted form as a request for subpoena. Petitioner’s father has

22 filled in the form as being is directed to the California Department of Corrections and

23 Rehabilitation, California Men’s Colony and requesting “[a]ll medical records, mental health

24 records, psychotherapy notes, and any other medical or mental health documents, evaluations

25 and exams related to the mental health of the Defendant/Petitioner.” (Id.). It appears that

26 Petitioner’s father is attempting to obtain records to demonstrate that Petitioner cannot litigate
27 the habeas petition on his own.

28 ///


                                                    1
 1          The Court will deny the request for subpoena because leave of court is required to

 2 conduct discovery, and the Court has not authorized discovery in this proceeding. Rule 6, Rules

 3 Governing § 2254 Cases.

 4          Accordingly, IT IS HEREBY ORDERED that the request for subpoena (ECF No. 23) is

 5 DENIED.

 6
     IT IS SO ORDERED.
 7

 8 Dated:     April 29, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
